Citation Nr: 0514336	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural History

The veteran served on active duty from March 1958 to March 
1960.

In December 2002, the RO received the veteran's claim of 
entitlement to TDIU.  The April 2003 rating decision denied 
the veteran's claim.  The veteran disagreed with the April 
2003 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 2003.

This matter was previously before the Board in April 2004.  
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional development.  A supplemental statement of the 
case was issued by the AMC in February 2005, and the case has 
since been returned to the Board.  For the reasons explained 
immediately below, the Board has determined that an 
additional remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to TDIU.  For the reasons 
set out immediately below, the Board has determined that a 
remand is in order.  

Stegall concerns

In the Board's April 2004 remand it specified that a social 
and industrial survey of the veteran's disabilities must be 
completed.  Such survey was deemed necessary to the 
resolution of this claim because the veteran's four service-
connected disabilities involving his knees and back are rated 
a combined 50 percent disabling, with no single disability 
rated above 20 percent.  This falls short of the basic 
schedular criteria for a TDIU rating under 38 C.F.R. § 4.16.  
The Board therefore found that a social and industrial survey 
should be completed in view of the veteran's claim that he is 
no longer able to work due to the severity of these 
disabilities.  A review of the claims folder does not 
indicate that such was undertaken or associated with the 
veteran's claims folder.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
As such, the matter must be returned to VBA in order to 
obtain a social and industrial survey and to ensure that the 
instructions of the prior remand have been carried out.  

Additionally, the veteran's accredited representative has 
asserted that failure to complete the social and industrial 
survey prior to referring the matter to the VA medical 
examiner is also a Stegall violation.  See Statement of 
Accredited Representation in Appealed Case, VA Form 646, 
dated May 4, 2005.  However, the Board notes that the 
instructions in the April 2004 remand did not specify that 
the VA examiner review the social and industrial survey, 
merely that both an examination and a social and industrial 
survey be completed.  As the June 2004 VA examination did 
comply with the remand instructions, the Board does not find 
that an additional examination or opinion is necessary at 
this time.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  A VA social and industrial survey 
should be conducted.  The individual 
conducting the survey should express an 
opinion as to the impact of the veteran's 
service-connected bilateral knee and low 
back disabilities on his ability to 
secure or follow a substantially gainful 
occupation.

2.  Upon completion of the above, and 
after accomplishing any additional 
development which it deems to be 
necessary, VBA must readjudicate the 
issue on appeal.  If any benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




